Case 1:20-cv-10060-NMG Document 1-3 Filed 01/13/20 Page 1 of 4

EXHIBIT C
Case 1:20-cv-10060-NMG Document 1-3 Filed 01/13/20 Page 2 of 4
9/20/2019 A Harvard Professor Doubles Down: If You Take Epstein’s Money, Do It in Secret - The New York Times

he New York Zimes

A Harvard Professor Doubles Down: If You Take
Epstein’s Money, Do It in Secret

A conversation with Lawrence Lessig about Jeffrey Epstein, M.I-T. and
reputation laundering.

By Nellie Bowles

Published Sept. 14,2019 Updated Sept. 16, 2019

It is hard to defend soliciting donations from the convicted sex offender Jeffrey Epstein. But Lawrence Lessig, a Harvard Law professor,
has been trying.

Mr. Lessig is a friend of Joichi Ito, who resigned as the director of the M.I.T. Media Lab, as well as from the boards of The New York Times
Company and other organizations, after it was revealed that he had courted money from Mr. Epstein and worked to hide it. Mr. Ito also
traveled twice to Mr. Epstein’s Caribbean island home.

Mr. Lessig signed a letter in support of Mr. Ito, and then published a 3,500-word essay on the subject. He argued that in an ideal world, no
institution should take money from people like Mr. Epstein, but that in reality, much of the money that props up universities and other elite
institutions comes from troubling sources.

Mr. Lessig suggested that donors to places like the Massachusetts Institute of Technology could be organized in four buckets, ranging
from “people like Tom Hanks or Taylor Swift — people who are wealthy and whose wealth comes from nothing but doing good” — to
“entities and people whose wealth comes from clearly wrongful or harmful or immoral behavior.” Mr. Lessig, who noted that he was a
childhood victim of sexual abuse, also argued that the act of veiling Mr. Epstein’s contributions was good, because it avoided
“whitewashing” his reputation.

“Everyone seems to treat it as if the anonymity and secrecy around Epstein’s gift are a measure of some kind of moral failing,” Mr. Lessig
wrote. “I see it as exactly the opposite.”

The reaction to Mr. Lessig’s essay was swift and furious. On social media, many were dismayed that someone whose work focuses on
institutional corruption would defend dealing with Mr. Epstein and hiding his money. “A disappointing moral crumpling from Lessig,”
wrote Anand Giridharadas, the author of a book on the corruption of the elite class. “No matter what you do as a dude, dudes will have
your back.”

Unlock more free articles.
Create an account or log in

I took a special interest in Mr. Lessig’s essay because I once interacted professionally with Mr. Epstein myself. About a year ago, he
invited me to his Upper East Side townhouse. I went because I was interested in reporting out a story connected to him. His belief system
and radical misogyny were neither subtle nor hidden.

Afterward, Mr. Epstein would send me emails, wanting to spend more time together, which I chose not to do. Maybe he was scouting for a
naive reporter to do a puff piece. More realistically, I think he was trying to cultivate me — as he did so many people — so I would come
over, socialize with him and other guests, and assist his re-entry into society.

I spoke to Mr. Lessig about Mr. Epstein, Mr. Ito, M.LT. and reputation laundering. (Our conversations have been edited for clarity.)
Why did you write your essay?

We are in a place where, in some sense, we've lost the ability to do any thinking about complicated problems. Most of the important
problems in the world are complex. If you can’t engage about complex problems in a balanced way, how do we solve them?

But is this really that complicated?

Joi seems to me to have genuinely believed, after doing really extensive due diligence, that the guy was terrified of the world coming down
on top of him if he crossed the line — that he wasn’t going to cross the line of pedophilia. Now, that doesn’t mean he was going to get intoa

monogamous relationship with a 45-year-old woman for the rest of his life, but it was plausible that he was not going to be sleeping with —
trying to seduce — 16-year-olds and 14-year-olds.

https://www.nytimes.com/2019/09/14/business/lessig-epstein-ito-mit.html 1/3
Case 1:20-cv-10060-NMG Document 1-3 Filed 01/13/20 Page 3 of 4
9/20/2019 A Harvard Professor Doubles Down: If You Take Epstein’s Money, Do It in Secret - The New York Times

And then on the basis of that judgment, Joi continues to work with M.LT. to bring in money that’s not going to be identified. Because it’s
not identified, he’s not whitewashing Epstein’s reputation with M.LT. That seems to be a virtue, not a vice.

Why do you think Epstein was donating to the Media Lab?

What I’m sure of is that he wasn’t donating for the reasons that the Kochs give money. It’s not like he benefited from the science going one
way or the other.

O.K., but why was Epstein donating?

When Joi would recount who he was, I think Epstein genuinely had an interest in certain science and wanted certain science to be
advanced. I think he wanted to be close to the advancement of that science.

When Joi had been convinced that, you know, this is not an ongoing criminal, I think Joi was open to what might have been interesting
about him and his, you know, his talents. And I remember, when he described that to me, thinking, “Boy, I just wouldn’t be able to get
there.” Because of my background, I can’t see beyond it. But I’m not everybody, and I could see it differently for others.

 

The Media Lab. Mr. Ito resigned as the lab’s director last weekend.
Cody O'Loughlin for The New York Times

Even if Epstein is not getting his name on a building, he’s obviously using the money at least in part to be socially tied to smart, high-
capital people, no?

Yeah, But it’s an expensive way to do it. But, you know, you might be right. My view would be: I don’t know what his motive is.
Of course there’s a gray zone in terms of who universities take money from, but wasn’t Epstein a distinctly noxious figure in society?
There are a lot uglier figures that the fund-raisers at universities talk to than who Epstein was understood to be in 2013. But not today.

Many of your critics felt that you seemed more sympathetic to Joi’s plight than to the victims of Mr. Epstein. [Mr. Lessig wrote: “And so
now Joi is gone. Not dead. Not destroyed. I can’t imagine the creative greatness that the next life of this sweet soul will produce.” ]

I’m not sure how that’s a fair interpretation of what I wrote.

Kate Manne, a professor of philosophy at Cornell, wrote on Twitter, “I think the thing that makes me angriest is that there is no mention of
*the girls who were Jeffrey Epstein’s victims*. ... The only victims one meets are Ito, the boyhood Lessig, and the people who worked at
the MIT media lab.”

That has no relation to what I wrote. Because here’s what I wrote: “When it was discovered, it would do real and substantial pain to the
people within the Media Lab who would come to see that they were supported in part by the gift of a pedophile. That pain is real and
visceral and substantial.” People who actually have suffered at the hands of pedophiles absolutely have a right to be outraged to know that
their institution has been supported by a pedophile.

Doesn’t it make sense to you that people would say someone who is taking money from and cozying up with a guy who is a pedophile and
who is targeting young women, maybe he shouldn’t lead an institution that includes women?

https://www.nytimes.com/2019/09/1 4/business/lessig-epstein-ito-mit. html 2/3
Case 1:20-cv-10060-NMG Document 1-3 Filed 01/13/20 Page 4 of 4
9/20/2019 A Harvard Professor Doubles Down: If You Take Epstein’s Money, Do It in Secret - The New York Times

I’m not sure it describes the case, and more importantly, what about the institution?

What do you mean it doesn’t describe the case?

I don’t know about the “cozying up to.”

Going to his house, being socially in his orbit, taking money from him.

In the context of raising money — just like you would go up there and meet with him in the context of an interview.

But there’s a financial transaction happening in one and not the other. For me, I’m potentially doing an investigation. Mr. Ito was taking
money.

For M.1.T. When you say that he is cozying up to him, that’s something very different from what I understand actually happened, which is:
Joi, in the context of his job for the M.I.T. Media Lab, built a relationship with one of the people he’s raising money from.

Do you think it’s O.K. if this is kept secret?

No. My preference is that none of this money should be in institutions, but if the institution says it’s going to take this money, then at the
very least it should not be offering the gift of reputation laundering for those who give it.

But Jeff Epstein was doing reputational laundering, just in a more subtle way. It’s naive to think otherwise.
No doubt he’s doing reputational laundering in lots of ways.

But in this exact way.

Yeah. But not in that kind of dramatic way that universities are typically guilty of.

You are an expert in these subtle things. On your website, you write about the subtle ways that money and influence and corruption
happen.

I’m not sure why we’re walking past each other on this. I don’t think the money should be in the institution, period. You asked the question
as if — it was kind of a ‘Are you still beating your wife?’ question. You asked the question as if I supported taking the money. I don’t.
Absolutely.

I know you don’t. But you still wrote a defense of the guy who did.

I wrote a defense of a guy who did it in the context of a university that says, “Take the money!” The university says to take the money, and
take it anonymously. All I’m trying to suggest is this: that the suggestion of the Ronan Farrows of the world that somehow there’s
something terrible about the anonymity — no! If you’re going to take the money, you damn well better make it anonymous.

Nellie Bowles covers tech and internet culture. Follow her on Twitter: @nelliebowles

Aversion of this article appears in print on Sept. 15, 2019, Section BU, Page 13 of the New York edition with the headline: What Are the Ethics of Taking Tainted Funds?

https://www.nytimes.com/2019/09/14/business/lessig-epstein-ito-mit. html 3/3
